DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 24 April 2022, regarding application number 16/589,186.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-14 remain pending in the application. Claims 1, 4-5 and 7-10 were amended in the Amendments to the Claims. Claims 2-3 and 6 are original. Claims 11-14 are new.
Applicant’s amendment to the Abstract has overcome the objection previously set forth in the Non-Final Office Action mailed 24 January 2022. Therefore, the objection has been withdrawn. Examiner further acknowledges that the claims will no longer be construed under 35 U.S.C. 112(f).
Response to Arguments
Applicant's arguments, see pages 9-12, filed 24 April 2022, with respect to the rejections of independent claims 1 and 9 and dependent claims 2-6 under 35 USC § 102 and 103 have been fully considered but they are not persuasive.
Examiner respectfully disagrees because each and every element as set forth in claims 1 and 9 is expressly or inherently described in the Guilbert reference, as discussed in the prior office action and discussed below.
Applicant has made the following three arguments:
Guilbert does not describe "to operate the virtual model displayed on the display device."
Examiner respectfully disagrees because Guilbert teaches the above limitation. 
See Col. 4, lines 3-16, especially “In additional examples, the display may include a virtual simulation of the robot's movement through a given trajectory or sequence of trajectory points. For instance, a virtual simulation may graphically illustrate how the robot motion will actually look within a particular workcell before the robot is commanded to physically move within the workcell.”.
Additionally see Col. 9, lines 27-35, especially “…virtual trajectory points may be graphically displayed in a variety of ways, including … even as a virtual simulation of the robot moving through the points”. 
Additionally see Figs. 6C-6D and corresponding paragraphs in the specification at Col. 12, lines 50-64.
Displaying a virtual simulation of the robot moving through the points and illustrating how the robot motion will actually look within a particular workcell is the same thing as “operate the virtual model displayed on the display device.”, therefore Guilbert teaches the argued limitation.

Guilbert does not describe "to determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the processor." 
Examiner respectfully disagrees because Guilbert teaches the above limitation.
	See Col. 4, lines 3-16, especially “In additional examples, the display may include a virtual simulation of the robot's movement through a given trajectory or sequence of trajectory points. For instance, a virtual simulation may graphically illustrate how the robot motion will actually look within a particular workcell before the robot is commanded to physically move within the workcell.”
	Additionally see Col. 9, lines 20-26, especially “For example, the presentation may be used by a user to preview where trajectory points will cause the robot to move before the user selects trajectory points and issues instructions to the robot to move to the selected trajectory points.”
Additionally see Col. 12, lines 20-32.
Illustrating a virtual simulation of how the robot motion will actually look before the physical robot is commanded to move and previewing virtual trajectory points for a user to select is the same thing as “determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the processor.", therefore Guilbert teaches the argued limitation.

Guilbert merely describes to display the image of the environment with overlaid virtual trajectory points which are not readable on the claimed virtual model specifically recited10 in claim 1 as "a virtual model of at least one object of the robot, a movable part of the robot, an article supported by the movable part, and a work target of the movable part." 
Examiner respectfully disagrees because Guilbert teaches the above limitation.
See “virtual robot 682” in Figs. 6C-6D and Col. 12, line 50 – Col. 13, line 14. Figures 6C-6D and the corresponding paragraphs explicitly teach/show a virtual robot displayed. Therefore, Guilbert teaches the argued limitation.
	
For at least the reasons stated above, the rejections of claims 1-6 and 9 have been maintained. Additionally, as discussed in the previous office action and below, Zou teaches all of the argued limitations above in A.-C., as well as newly added claims 11-14. Additionally, see the prior art made of record and not relied upon in the Conclusion, Watanabe et al. (US 20210154826 A1), which teaches all of the argued limitations above.
	
Applicant’s arguments, see pages 11-12, with respect to the rejections of independent claims 7 and 10 and dependent claim 8 under 35 USC § 102 and 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made further in view of newly cited reference Prideaux-Ghee et al. (US 20190122435 A1). See full details below.

Applicant’s arguments, see page 13, with respect to new claims 11-14 overcoming the previously cited Guilbert reference, have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made further in view of previously cited reference Zou et al. (WO 2019046559 A1). See full details below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guilbert (US 9919427 B1 and Guilbert hereinafter).
Regarding Claims 1 and 9
Guilbert teaches a robot controller (see all Figs.; Col. 1, line 50 - Col. 2, line 19; Col. 4, lines 24-44) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see Figs 4B-6D, "display interface"; Col. 1, lines 60-67; Col. 3, lines 5-22; Col. 9, lines 11-35); and 
a processor (see Fig. 1, processor(s) 102; Col. 4, lines 24-44) configured to
obtain relative position and orientation between the display device and a robot included in the actual environment (see Fig. 3, step 304; Col. 1, lines 21-33; Col. 3, lines 42-57; Col. 7, line 59 - Col. 8, line 25);
control the display device so that the display device displays a virtual model of at least one object of the robot, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Fig. 3, step 308; Figs 4B-6D, especially Figs. 6C-6D; Col. 4, lines 3-17; Col. 9, lines 11-26; Col. 12, line 20 - Col. 13, line 14);
operate the virtual model displayed on the display device (see: 
Col. 4, lines 3-16, especially “In additional examples, the display may include a virtual simulation of the robot's movement through a given trajectory or sequence of trajectory points. For instance, a virtual simulation may graphically illustrate how the robot motion will actually look within a particular workcell before the robot is commanded to physically move within the workcell.”;
Col. 8, line 53 – Col. 9, line 35, especially “…virtual trajectory points may be graphically displayed in a variety of ways, including … even as a virtual simulation of the robot moving through the points”; and 
Col. 12, line 50 - Col. 13, line 14); and
determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the processor, and using the relative position and orientation obtained by the processor (see:
Fig. 3, step 306; 
Col. 1, lines 21-49;
	Col. 4, lines 3-16, especially “In additional examples, the display may include a virtual simulation of the robot's movement through a given trajectory or sequence of trajectory points. For instance, a virtual simulation may graphically illustrate how the robot motion will actually look within a particular workcell before the robot is commanded to physically move within the workcell.”;
	Col. 8, line 26 - Col. 9, line 11;
Col. 9, lines 20-26, especially “For example, the presentation may be used by a user to preview where trajectory points will cause the robot to move before the user selects trajectory points and issues instructions to the robot to move to the selected trajectory points.”; and
Col. 12, lines 20-32.).
	Regarding claim 9, Guilbert further teaches a display device (see Figs 4B-6D, "display interface"; Col. 3, lines 5-22) comprising a display (see Figs 4B-6D; Col. 1, lines 60-67; Col. 9, lines 11-35).
Regarding Claim 2
Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
wherein the display device is a head-mounted display device or a mobile terminal, which has a camera configured to capture the actual environment, and a display configured to display the actual image obtained by the camera in real time (see Col. 1, lines 21-33; Col. 3, lines 5-23).
Regarding Claim 4
Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
wherein the processor is configured to judge whether or not the robot can actually reach at least one of the position and orientation of the robot designated by at least one of the position and orientation of the virtual model operated by the processor by using at least one of the position and orientation of the virtual model and using the relative position and orientation obtained by the processor, and determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model in a case where the robot can actually reach at least one of the designated position and orientation of the robot (see Col. 8, lines 26-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert as applied to claim 1 above, and further in view of Kamoi et al. (US 20160158937 A1 and Kamoi hereinafter).
Regarding Claim 3
Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
wherein the display device is a head-mounted display device (see Col. 1, lines 21-33; Col. 3, lines 5-23). 
Guilbert is silent regarding wherein the display device is a head-mounted display device having a transmissive display.
Kamoi teaches a robot controller (see all Figs. [0009]) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see Figs. 1 and 3, displaying device 16; [0002] and [0009]),
wherein the display device is a head-mounted display device having a transmissive display (see Figs. 1 and 3, displaying device 16; [0011] and [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kamoi to Guilbert. That is, it would have been obvious to modify the display device of the robot controller of Guilbert to include a transmissive display, as taught by Kamoi. 
Kamoi teaches the display device having a transmissive display to transmit an image of the actual robot in real time to provide a user with the image of the actual robot combined with additional projected information. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Kamoi to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the display device is a head-mounted display device having a transmissive display. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert as applied to claims 1 and 7 above, and further in view of Zou et al. (WO 2019046559 A1 and Zou hereinafter).
Regarding Claim 5
Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
further comprising issuing instructions to the robot by using at least one of the position and orientation of the robot determined by the processor (see Col. 9, lines 11-26). Guilbert does not explicitly teach generating a motion program. That is, Guilbert is silent regarding wherein the processor is further configured to generate a motion program of the robot.
Zou teaches a robot controller (see Fig. 2; [0002] and [0004] in the attached reference WO_2019046559_A1) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see Fig. 1, AR device 100; [0004]-[0008] and Fig. 3, all); and
a processor (Fig. 2, processing device 220) configured to
obtain relative position and orientation between the display device and a robot included in the actual environment (see [0025]-[0026] and [0030]);
control the display device so that the display device displays a virtual model of at least one object of the robot, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Fig. 3, "simulated robotic arm"; [0033]-[0036], [0038] and [0050]);
operate the virtual model displayed on the display device (see [0004] and [0038]-[0041]);
determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by processor (see [0004], [0038]-[0041] and [0051]); and
generate a motion program of the robot by using at least one of the position and orientation of the robot determined by the processor (see [0004], [0035], [0038]-[0040] and [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zou to Guilbert. That is, it would have been obvious to modify the robot controller of Guilbert to further be configured to generate a motion program of the robot, as taught by Zou. 
Zou teaches generating a motion program for a robot based on user interactions with an Augmented Reality device as a simplified method which does not require the user to have high-level programming skills. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Zou to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the processor is configured to generate a motion program of the robot by using at least one of the position and orientation of the robot determined by the processor. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 11 and 13
Guilbert teaches the robot controller as set forth in claim 1 and the display device as set forth in claim 9 (as discussed above in claims 1 and 9), 
Guilbert is silent regarding wherein the processor is configured to operate the virtual model displayed on the display device in response to a user's manipulation of the virtual model.
	Zou teaches wherein the processor is configured to operate the virtual model displayed on the display device in response to a user's manipulation of the virtual model (see [0004] and [0038]-[0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zou to Guilbert. That is, it would have been obvious to modify the robot controller of Guilbert to further be configured to operate the virtual model displayed on the display device in response to a user's manipulation of the virtual model, as taught by Zou. 
Zou teaches a user manipulating a virtual model corresponding to the real world with an Augmented Reality device as a simplified method which does not require the user to have high-level programming skills for programming the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Zou to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller/display device, wherein the processor is configured to operate the virtual model displayed on the display device in response to a user's manipulation of the virtual model. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 12 and 14
Modified Guilbert teaches the robot controller as set forth in claim 11 and the display device as set forth in claim 13 (as discussed above in claims 11 and 13), 
Guilbert further teaches wherein the processor is configured to determine at least one of the position and orientation of the robot by
using the relative position and orientation obtained by the processor (see Fig. 3, step 306; Col. 1, lines 21-49 and Col. 8, line 26 - Col. 9, line 11).
Guilbert is silent regarding wherein the processor is configured to determine at least one of the position and orientation of the robot by
using at least one of the position and orientation of the virtual model operated by the processor on the basis of the user's manipulation to change to at least one of the position and orientation of the virtual model which the user expects.
Zou teaches wherein the processor is configured to determine at least one of the position and orientation of the robot by
using at least one of the position and orientation of the virtual model operated by the processor on the basis of the user's manipulation to change to at least one of the position and orientation of the virtual model which the user expects (see [0004], [0038]-[0041] and [0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zou to Guilbert. That is, it would have been obvious to modify the robot controller of Guilbert to further be configured to determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the processor on the basis of the user's manipulation to change to at least one of the position and orientation of the virtual model which the user expects, as taught by Zou. 
Zou teaches a user manipulating a virtual model corresponding to the real world with an Augmented Reality device to determine position and orientation of the real robot. This known technique is a simplified method which does not require the user to have high-level programming skills for programming the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Zou to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller/display device, wherein the processor is configured to determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the processor on the basis of the user's manipulation to change to at least one of the position and orientation of the virtual model which the user expects. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert as applied to claim 1 above, and further in view of Newman et al. (US 20210042992 A1 and Newman hereinafter).
Regarding Claim 6
Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
wherein at least one of the robot and the display device is provided with a tracking unit configured to calculate the relative position and orientation (Col. 3, lines 42-57; Col. 8, lines 1-25). Guilbert does not explicitly teach tracking the relative position and orientation. That is, Guilbert is silent regarding wherein at least one of the robot and the display device is provided with a tracking unit configured to track the relative position and orientation.
Newman teaches a robot controller (see all Figs.; [0009]) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see all Figs.; [0007]); and
a processor (see [0009]) configured to
obtain relative position and orientation between the display device and an object included in the actual environment (see [0009]);
wherein at least one of the robot and the display device is provided with a tracking unit configured to track and calculate the relative position and orientation (see [0009], [0029] and [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Newman to Guilbert. That is, it would have been obvious to modify the display device of the robot controller of Guilbert to further include a tracking unit configured to track and calculate the relative position and orientation, as taught by Newman. 
Newman teaches this known technique to continuously compute absolute and relative positions, thus accounting for movement of the display device. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Newman to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein at least one of the robot and the display device is provided with a tracking unit configured to track and calculate the relative position and orientation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert, in view of Prideaux-Ghee et al. (US 20190122435 A1 and Prideaux-Ghee hereinafter).
Regarding Claims 7 and 10
Guilbert teaches a robot controller (see all Figs.; Col. 1, line 50 - Col. 2, line 19; Col. 4, lines 24-44) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see Figs 4B-6D, "display interface"; Col. 1, lines 60-67; Col. 3, lines 5-22; Col. 9, lines 11-35); and
a processor (see Fig. 1, processor(s) 102; Col. 4, lines 24-44) configured to
control the display device so that the display device displays a virtual model of at least one object of a robot included in the actual environment, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Fig. 3, step 308; Figs 4B-6D, especially Figs. 6C-6D; Col. 4, lines 3-17; Col. 9, lines 11-26; Col. 12, line 20 - Col. 13, line 14);
operate the virtual model displayed on the display device (see: 
Col. 4, lines 3-16, especially “In additional examples, the display may include a virtual simulation of the robot's movement through a given trajectory or sequence of trajectory points. For instance, a virtual simulation may graphically illustrate how the robot motion will actually look within a particular workcell before the robot is commanded to physically move within the workcell.”;
Col. 8, line 53 – Col. 9, line 35, especially “…virtual trajectory points may be graphically displayed in a variety of ways, including … even as a virtual simulation of the robot moving through the points”; and 
Col. 12, line 50 - Col. 13, line 14); and
obtain at least one of relative position and orientation between the robot and the display device by using at least one of the position and orientation of the object included in the actual environment (see Fig. 3, step 304; Col. 1, lines 21-33; Col. 3, lines 42-57; Col. 7, line 59 - Col. 8, line 25; Col. 10, lines 24-48).
Regarding claim 10, Guilbert further teaches a display device (see Figs 4B-6D, "display interface"; Col. 3, lines 5-22) comprising a display (see Figs 4B-6D; Col. 1, lines 60-67; Col. 9, lines 11-35).
Guilbert is silent regarding obtain at least one of relative position and orientation between the robot and the display device by using at least one of the position and orientation of the object included in the actual environment in a case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other, or by using at least one of the position and orientation of the virtual model displayed on the display device in a case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other.
Prideaux-Ghee teaches a robot controller (see all Figs.; [0025]) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see [0025]-[0026], [0032] and [0035]); and
a processor (see Fig. 7, processing device(s) 415; [0083]) configured to
obtain at least one of relative position and orientation between an object and the display device by using at least one of the position and orientation of the virtual model displayed on the display device in a case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other (see [0046] and [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Prideaux-Ghee to Guilbert. That is, it would have been obvious to modify the robot controller of Guilbert to further be configured to obtain at least one of relative position and orientation between an object and the display device by using at least one of the position and orientation of the virtual model displayed on the display device in a case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other, as taught by Prideaux-Ghee. 
Prideaux-Ghee teaches aligning a 3D virtual model of an object with an image of the actual object. The angles and orientation of the virtual model are known. Thus, the orientation and position of the object relative to the camera which took the image is also known because the virtual and actual objects are aligned. This process can continually be performed as the object moves relative to the camera to continuously calculate relative position and orientation. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Prideaux-Ghee to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller/display device, wherein the processor is further configured to obtain at least one of relative position and orientation between an object and the display device by using at least one of the position and orientation of the virtual model displayed on the display device in a case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (as modified by Prideaux-Ghee) as applied to claim 7 above, and further in view of Zou.
Regarding Claim 8
Modified Guilbert teaches the robot controller as set forth in claim 7 (as discussed above in claim 7),
Guilbert is silent regarding wherein the processor is configured to obtain at least one of the relative position and orientation between the robot and the display device by further using a positional relationship between a coordinate system defined for the robot and a coordinate system defined for the display device.
Zou teaches wherein the processor is configured to obtain at least one of the relative position and orientation between the robot and the display device by further using a positional relationship between a coordinate system defined for the robot and a coordinate system defined for the display device (see [0026] and [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zou to modified Guilbert. That is, it would have been obvious to modify the robot controller of modified Guilbert to further obtain at least one of the relative position and orientation between the robot and the display device by further using a positional relationship between a coordinate system defined for the robot and a coordinate system defined for the display device, as taught by Zou. 
Zou teaches this known technique to generate an alignment between the robot coordinate system and the display device coordinate system and to use the alignment to generate robotic arm programming instructions based on user interactions. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Zou to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the processor is configured to obtain at least one of the relative position and orientation between the robot and the display device by further using a positional relationship between a coordinate system defined for the robot and a coordinate system defined for the display device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe et al. (US 20210154826 A1 and Watanabe hereinafter).
Watanabe teaches a robot controller (see Fig. 1, control device 4; [0007] and [0034]) comprising:
a display device configured to display information generated by a computer so that the information is overlapped with an actual environment or an actual image obtained by capturing the actual environment (see Fig. 1, display device and Fig. 5, all;  [0007] and [0034]); and
a processor (see Fig. 1, control device 4; [0007] and [0034]) configured to
control the display device so that the display device displays a virtual model of at least one object of the robot, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Figs. 3 and 5, all; [0007]-[0008], [0016], [0052] and [0059]);
operate the virtual model displayed on the display device (see Fig. 3, step S104; [0007]-[0008], [0029]-[0030] and [0062]); and
determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the processor (see Fig. 3, steps S106-S107; [0007]-[0008], [0029] and [0066]-[0067]),
wherein the processor is configured to operate the virtual model displayed on the display device in response to a user's manipulation of the virtual model (see Fig. 3, steps S103-S104; [0029]-[0030] and [0061]-[0062]),
wherein the processor is configured to determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the processor on the basis of the user's manipulation to change to at least one of the position and orientation of the virtual model which the user expects (see Fig. 3, steps S106-S107; [0007]-[0008], [0029] and [0066]-[0067]).
Watanabe could be used to render obvious claims 1, 9 and 11-14.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                          /KHOI H TRAN/
Supervisory Patent Examiner, Art Unit 3664